 1   Patrick T. Derksen (State Bar I.D. No. 023178)
     Theodore P. Witthoft (State Bar I.D. No. 021632)
 2   WITTHOFT DERKSEN, P.C.
     3550 North Central Avenue, Suite 1006
 3   Phoenix, Arizona 85012
     Telephone: (602) 680-7332
 4   Facsimile: (602) 357-7476
     Email: pderksen@wdlawpc.com
 5   Email: twitthoft@wdlawpc.com
 6   Attorneys for Trustee, Jill H. Ford
 7                             UNITED STATES BANKRUPTCY COURT
 8                                       DISTRICT OF ARIZONA
 9   In re:                          )                   Chapter 7
                                     )
10
     KATIMA COCHIKA COOK, aka KATIMA )                   Case No. 2:18-bk-01156-PS
11   COCHIKA LEWIS,                  )
                                     )                   TRUSTEE’S MOTION FOR ENTRY OF
12            Debtor.                )                   JUDGMENT AGAINST KATIMA
                                                         COCHIKA COOK
13                                   )
                                     )
14
15            The chapter 7 trustee Jill H. Ford (“Trustee”), through her attorneys, Witthoft Derksen,
16   P.C., submits this motion for entry of judgment against debtor Katima Cochika Cook (“Debtor”)
17   in the amount of $6,611.11 plus attorneys’ fees in the amount of $2,746.50 and costs in the
18   amount of $60.19. Debtor is in default of the terms of the Order Approving Joint Motion to
19   Approve Settlement, Pursuant to Fed. R. Bankr. P. 9019 entered on August 14, 2018 at Docket
20   No. 38 (the “Order”). This Motion is supported by the accompanying Memorandum of Points
21   and Authorities, the attached Exhibits, and the entire record before the Court, all of which are
22   incorporated herein by this reference.
23                        MEMORANDUM OF POINTS AND AUTHORITIES
24                                            BACKGROUND
25            1.    Debtor filed her voluntary bankruptcy petition under chapter 7 of the United States
26   Bankruptcy Code on February 7, 2018 (“Petition Date”).




     Case 2:18-bk-01156-PS        Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54           Desc
                                   Main Document    Page 1 of 19
 1          2.     Ms. Ford is the duly appointed chapter 7 trustee of Debtor’s bankruptcy case.
 2          3.     The Trustee, through her counsel, and the Debtor, through her counsel, filed a
 3   Joint Motion to Approve Settlement, Pursuant to Fed. R. Bankr. P. 9019 on July 18, 2018 at
 4   Docket No. 33 (“Settlement Motion”).
 5          4.     The Settlement Motion was approved pursuant to the Order, which was entered on
 6   August 14, 2018 at Docket No. 38.
 7          5.     Pursuant to the Order, among other things, Debtor is required to pay the Trustee
 8   $7,000.00 (the “Settlement Amount”) in installments on the terms set forth in the Order. See,
 9   Docket No. 38 at p. 1, Line 21 – p. 2, Line 14.
10          6.     Pursuant to the Order, if Debtor fails to make any payment due pursuant to the
11   Order in full within ten (10) days after it first becomes due, then the Trustee may, immediately
12   and without further notice, submit a form of judgment against Debtor in an amount equal to
13   $7,000.00 less the portion of the Settlement Amount paid plus the estate’s attorneys’ fees and
14   costs incurred in seeking recovery of the Transfer (as defined in the Settlement Motion) and the
15   Settlement Amount (the “Judgment”), which Debtor consents and agrees may be entered by the
16   Court. See, Docket No. 38 at p. 3, Lines 3 – 9.
17          7.     As of April 15, 2019, Debtor was required to pay $3,500.01 of the Settlement
18   Amount. See, Docket No. 38 at p. 1, Line 21 – p. 2, Line 5.
19          8.     As of the date of this Motion, Debtor has only paid $388.89 of the Settlement
20   Amount.
21          9.     Debtor has failed to pay $3,111.12 of the Settlement Amount due to the estate as
22   of April 15, 2019.
23          10.    Debtor is in default under the Order because Debtor has failed to pay $3,111.12 of
24   the Settlement Amount due to the estate as of April 15, 2019.
25          11.    As of the date of this Motion, $6,611.11 is the unpaid balance of the Settlement
26   Amount.




     Case 2:18-bk-01156-PS       Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54          Desc
                                  Main Document    Page 2 of 19
 1          12.    Undersigned counsel for the Trustee sent correspondence to Debtor’s counsel on
 2   February 16, 2019, advising of the default and demanding cure by paying the amount due. A
 3   copy of the correspondence dated February 16, 2019 is attached hereto as Exhibit A and
 4   incorporated herein by this reference.
 5          13.    Debtor has not cured the default.
 6          14.    Debtor has forced the Trustee to incur attorneys’ fees and costs in seeking
 7   recovery of the Transfer and the Settlement Amount.
 8          15.    Trustee’s counsel, Witthoft Derksen, P.C., has incurred at least $2,746.50 of
 9   attorneys’ fees and $60.19 of costs in seeking recovery of the Transfer and the Settlement
10   Amount. See, Declaration of Patrick T. Derksen attached hereto as Exhibit B and incorporated
11   herein by this reference.
12                                         LEGAL ARGUMENT
13                        The Trustee Is Entitled to Judgment Against the Debtor
14          16.    Pursuant to 11 U.S.C. § 105, the court may issue any order, process, or judgment
15   that is necessary or appropriate to carry out the provisions of the Bankruptcy Code.
16          17.    Pursuant to the Order, Debtor consented to and agreed to a monetary judgment
17   against her in an amount equal to in an amount equal to $7,000.00 less the portion of the
18   Settlement Amount paid plus the estate’s attorneys’ fees and costs incurred in seeking recovery
19   of the Transfer and the Settlement Amount if Debtor defaulted under the Order. See, Docket
20   No. 38 at p. 3, Lines 3 – 9.
21          18.    As of April 15, 2019, Debtor was required to pay $3,500.01 of the Settlement
22   Amount. See, Docket No. 38 at p. 1, Line 21 – p. 2, Line 5.
23          19.    As of the date of this Motion, Debtor has only paid $388.89 of the Settlement
24   Amount.
25          20.    Debtor has failed to pay $3,111.12 of the Settlement Amount due to the estate as
26   of April 15, 2019.




     Case 2:18-bk-01156-PS          Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54         Desc
                                     Main Document    Page 3 of 19
 1          21.    Debtor is in default under the Order because Debtor has failed to pay $3,111.12 of
 2   the Settlement Amount due to the estate as of April 15, 2019.
 3          22.    As of the date of this Motion, $6,611.11 is the unpaid balance of the Settlement
 4   Amount.
 5          23.    Debtor has not cured the default.
 6          24.    Debtor has forced the Trustee to incur attorneys’ fees and costs in seeking
 7   recovery of the Transfer and the Settlement Amount.
 8          25.    Trustee’s counsel, Witthoft Derksen, P.C., has incurred at least $2,746.50 of
 9   attorneys’ fees and $60.19 of costs in seeking recovery of the Transfer and the Settlement
10   Amount.
11          26.    Accordingly, it is appropriate for the Court to enter a monetary judgment against
12   the Debtor in the amount of $6,611.11 plus $2,746.50 for attorneys’ fees and $60.19 for costs,
13   which Debtor consented and agreed shall be entered by the Court. A proposed form of
14   Judgment is attached hereto as Exhibit C and incorporated herein by this reference and is being
15   lodged concurrently herewith.
16                                           CONCLUSION
17          WHEREFORE, the Trustee respectfully requests this Court enter Judgment against
18   Debtor in the amount of $6,611.11 plus $2,746.50 for attorneys’ fees and $60.19 for costs, and
19   for such other and further relief this Court deems just and proper under the circumstances of this
20   case. A proposed Judgment is lodged concurrently herewith.
21          Respectfully submitted this 30th day of April, 2019.
22                                                WITTHOFT DERKSEN, P.C.
23
                                                  By /s/ Patrick T. Derksen     #023178
24                                                  Patrick T. Derksen
                                                    Attorneys for Trustee, Jill H. Ford
25
26




     Case 2:18-bk-01156-PS       Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54          Desc
                                  Main Document    Page 4 of 19
 1   Copy of the foregoing *e-mailed/mailed
     this 30th day of April, 2019, to:
 2
 3   *Larry Watson, Esq.
     United States Trustee’s Office
 4   230 N. First Avenue, Suite 204
     Phoenix, Arizona 85003-1706
 5   Larry.Watson@usdoj.gov
 6   *Jill H. Ford
     P.O. Box 5845
 7   Carefree, Arizona 85377
     Chapter 7 Trustee
 8   jford@trustee.phxcoxmail.com; AZ31@ecfcbis.com
 9   Katima Cochika Cook
     451 S. Hawes Rd., #5
10   Mesa, AZ 85208
     Debtor
11
     *Kenneth L. Neeley
12   *Nicholas T. Van Vleet
     Neeley Law Firm, PLC
13   2250 E. Germann Rd., Ste. 11
     Chandler, AZ 85286
14   ecf@neeleylaw.com
     nick@neeleylaw.com
15   Attorneys for Debtor
16
17
18
     /s/ Patrick Derksen
19
20
21
22
23
24
25
26




     Case 2:18-bk-01156-PS     Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54   Desc
                                Main Document    Page 5 of 19
                          Exhibit A

Case 2:18-bk-01156-PS   Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54   Desc
                         Main Document    Page 6 of 19
Patrick Derksen

From:                Patrick Derksen
Sent:                Saturday, February 16, 2019 1:03 PM
To:                  Nick Van Vleet
Cc:                  Paralegal
Subject:             Cook; Case No. 18-01156; Notice of Default and Demand for Cure
Attachments:         Order re settlement motion.Cook [DE 38].pdf


Dear Nick:

As you will recall, this firm represents the chapter 7 trustee, Jill H. Ford (“Trustee”), in the Katima Cook (“Debtor”)
bankruptcy case. Pursuant to the attached Order, Debtor is required to pay $7,000.00 (the “Settlement Amount”) in
monthly installments of $388.89 to the Trustee on the first day of each calendar month, commencing August 1, 2018. To
date, Debtor has only made one installment payment. Debtor has failed to pay six of the monthly installments due (from
September 1, 2018 through February 1, 2019) in the total amount of $2,333.34. As a result, Debtor is in default under
the attached Order.

The Trustee hereby demands that Debtor immediately cure the default by paying the amount of $2,333.34 to the
Trustee by 5:00 p.m. (Phoenix time) on February 28, 2019. The $2,333.34 due is to be paid by a check in good funds
made payable to “Jill H. Ford, Trustee” and delivered to the Trustee’s office at P.O. Box 5845, Carefree, Arizona 85377,
on or before February 28, 2019. If payment in full is not received by the foregoing deadline, then the Trustee may
pursue any and all appropriate remedies. Among other things, the attached Order provides that if Debtor fails to make
any payment within ten (10) days after it first becomes due, then the Trustee may, immediately and without further
notice, submit a form of judgment against Debtor in an amount equal to $7,000.00 less the portion of the Settlement
Amount paid plus the estate’s attorneys’ fees and costs incurred in seeking recovery of the Transfer and the Settlement
Amount (See, p. 3, Par. D of the attached Order). Hopefully it does not come to that. Thank you.

‐ Patrick

PATRICK T. DERKSEN | Shareholder

WITTHOFT DERKSEN, P.C.
TELEPHONE: (602) 774-3555 | FACSIMILE: (602) 357-7476 | E-MAIL: pderksen@wdlawpc.com
3550 NORTH CENTRAL AVENUE, SUITE 1006 | PHOENIX, ARIZONA 85012

This message and any of the attached documents contain information from the law firm of Witthoft Derksen, P.C., that may be
confidential and/or privileged. If you are not the intended recipient, you may not read, copy, distribute or use this
information, and no privilege has been waived by your inadvertent receipt. If you have received this transmission in error,
please notify the sender by reply e-mail and then delete this message. Thank you.


From: Patrick Derksen
Sent: Tuesday, August 14, 2018 2:27 PM
To: Nick Van Vleet <nick@neeleylaw.com>
Subject: Cook; Case No. 18‐01156; Order on Motion to Approve Compromise/Settlement

Dear Nick:

As you probably saw, the attached Settlement Order was entered today. As a reminder, Debtor is to pay $7,000.00, (the
“Settlement Amount”) to the Trustee as follows: (a) $388.89 by August 15, 2018; (b) $388.89 by September 15, 2018; (c)
$388.89 by October 15, 2018; (d) $388.89 by November 15, 2018; (e) $388.89 by December 15, 2018; (f) $388.89 by
                                                             1
            Case 2:18-bk-01156-PS        Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54                     Desc
                                          Main Document    Page 7 of 19
January 15, 2019; (g) $388.89 by February 15, 2019; (h) $388.89 by March 15, 2019; (i) $388.89 by April 15, 2019; (j)
$388.89 by May 15, 2019; (k) $388.89 by June 15, 2019; (l) $388.89 by July 15, 2019; (m) $388.89 by August 15, 2019; (n)
$388.89 by September 15, 2019; (o) $388.89 by October 15, 2019; (p) $388.89 by November 15, 2019; (q) $388.89 by
December 15, 2019; and (r) $388.87 by January 15, 2020.

All payments should be by a check in good funds made payable to “Jill H. Ford, Trustee” and delivered directly to the
Trustee’s office at P.O. Box 5845 Carefree, Arizona 85377, on or before the above‐described due dates.

Debtor also assigns her portion of any 2018 tax refunds to the Trustee to be applied to the payment of the Settlement
Amount.

Please let me know if there are any questions. Thanks.

‐ Patrick

PATRICK T. DERKSEN | Shareholder

WITTHOFT DERKSEN, P.C.
TELEPHONE: (602) 774-3555 | FACSIMILE: (602) 357-7476 | E-MAIL: pderksen@wdlawpc.com
3550 NORTH CENTRAL AVENUE, SUITE 1006 | PHOENIX, ARIZONA 85012

This message and any of the attached documents contain information from the law firm of Witthoft Derksen, P.C., that may be
confidential and/or privileged. If you are not the intended recipient, you may not read, copy, distribute or use this
information, and no privilege has been waived by your inadvertent receipt. If you have received this transmission in error,
please notify the sender by reply e-mail and then delete this message. Thank you.

From: ecf_support@azb.uscourts.gov <ecf_support@azb.uscourts.gov>
Sent: Tuesday, August 14, 2018 1:35 PM
To: CourtMail@azb.uscourts.gov
Subject: 2:18‐bk‐01156‐PS Order on Motion to Approve Compromise/Settlement


Do not reply to this message as replies are routed to an unmonitored mailbox. Thank you.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30‐page limit do not apply.

                                                  U.S. Bankruptcy Court

                                                    District of Arizona

Notice of Electronic Filing

The following transaction was received from Leary, Sharon entered on 8/14/2018 at 1:34 PM AZ and filed on 8/14/2018
Case Name:          KATIMA COCHIKA COOK
Case Number:        2:18‐bk‐01156‐PS
Document Number: 38

Docket Text:
ORDER Granting Motion to Approve Compromise/Settlement (Related Doc # [33]) signed on 8/14/2018 . (Leary, Sharon)
                                                             2
            Case 2:18-bk-01156-PS        Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54                     Desc
                                          Main Document    Page 8 of 19
The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Order_re_settlement_motion.Cook.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=875559564 [Date=8/14/2018] [FileNumber=42230625‐0
] [6cd0bd4b1d236ff75283e0feb92da5550e8ca1a5be3b041b46b03cefc1a893e1be2
9c6e8da34cf1d38c5f7ff137e6f738efdad200a61467841532b58832d20b5]]

2:18‐bk‐01156‐PS Notice will be electronically mailed to:

PATRICK T. DERKSEN on behalf of Trustee JILL H. FORD
pderksen@wdlawpc.com, abourassa@wdlawpc.com

JILL 1 FORD on behalf of Trustee JILL H. FORD
jford@trustee.phxcoxmail.com

JILL H. FORD
jford@trustee.phxcoxmail.com, AZ31@ecfcbis.com,jford@trustee.phxcoxmail.com

KENNETH L NEELEY on behalf of Debtor KATIMA COCHIKA COOK
ecf@neeleylaw.com, ign@neeleylaw.com,r50688@notify.bestcase.com

U.S. TRUSTEE
USTPRegion14.PX.ECF@USDOJ.GOV

SARA R. WITTHOFT on behalf of Trustee JILL H. FORD
switthoft@wdlawpc.com, abourassa@wdlawpc.com

2:18‐bk‐01156‐PS Notice will not be electronically mailed to:

Atlas Acquisitions LLC
294 Union St.
Hackensack, NJ 07601

Conn Appliances, Inc.
c/o Becket and Lee LLP
PO Box 3002
Malvern, PA 19355‐1245




                                                            3
        Case 2:18-bk-01156-PS           Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54   Desc
                                         Main Document    Page 9 of 19
                          Exhibit B

Case 2:18-bk-01156-PS   Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54   Desc
                        Main Document    Page 10 of 19
 1   Patrick T. Derksen (State Bar I.D. No. 023178)
     WITTHOFT DERKSEN, P.C.
 2   3550 North Central Avenue, Suite 1006
     Phoenix, Arizona 85012
 3   Telephone: (602) 680-7332
     Facsimile: (602) 357-7476
 4   Email: pderksen@wdlawpc.com
 5   Attorneys for Trustee, Jill H. Ford
 6                              UNITED STATES BANKRUPTCY COURT
 7                                       DISTRICT OF ARIZONA
 8   In re:                          )                    Chapter 7
                                     )
 9
     KATIMA COCHIKA COOK, aka KATIMA )                    Case No. 2:18-bk-01156-PS
10   COCHIKA LEWIS,                  )
                                     )                    DECLARATION OF PATRICK T.
11            Debtor.                )                    DERKSEN
12                                   )
                                     )
13
14            I, Patrick T. Derksen, hereby declare under penalty of perjury that the following is true
15   and correct to the best of my knowledge:
16            1.     I am a partner of the law firm of Witthoft Derksen, P.C. (“Witthoft Derksen”).
17            2.     Witthoft Derksen represents the Chapter 7 Trustee, Jill H. Ford (“Trustee”), in the
18   Katima Cochika Cook (“Debtor”) bankruptcy case.
19            3.     Pursuant to the Order Approving Joint Motion to Approve Settlement, Pursuant to
20   Fed. R. Bankr. P. 9019 entered on August 14, 2018 at Docket No. 38 (the “Order”), among other
21   things, Debtor is required to pay the Trustee $7,000.00 (the “Settlement Amount”) in
22   installments on the terms set forth in the Order. See, Docket No. 38 at p. 1, Line 21 – p. 2, Line
23   14.
24            4.     Pursuant to the Order, if Debtor fails to make any payment due pursuant to the
25   Order in full within ten (10) days after it first becomes due, then the Trustee may, immediately
26   and without further notice, submit a form of judgment against Debtor in an amount equal to




     Case 2:18-bk-01156-PS         Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54           Desc
                                   Main Document    Page 11 of 19
 1   $7,000.00 less the portion of the Settlement Amount paid plus the estate’s attorneys’ fees and
 2   costs incurred in seeking recovery of the Transfer (as defined in the Settlement Motion) and the
 3   Settlement Amount (the “Judgment”), which Debtor consents and agrees may be entered by the
 4   Court. See, Docket No. 38 at p. 3, Lines 3 – 9.
 5          5.     As of April 15, 2019, Debtor was required to pay $3,500.01 of the Settlement
 6   Amount. See, Docket No. 38 at p. 1, Line 21 – p. 2, Line 5.
 7          6.     As of the date of this Declaration, Debtor has only paid $388.89 of the Settlement
 8   Amount.
 9          7.     Debtor has failed to pay $3,111.12 of the Settlement Amount due to the estate as
10   of April 15, 2019.
11          8.     Debtor is in default under the Order because Debtor has failed to pay $3,111.12 of
12   the Settlement Amount due to the estate as of April 15, 2019.
13          9.     As of the date of this Declaration, $6,611.11 is the unpaid balance of the
14   Settlement Amount.
15          10.    Debtor has forced the Trustee to incur attorneys’ fees and costs in seeking
16   recovery of the Transfer and the Settlement Amount.
17          11.    Trustee’s counsel, Witthoft Derksen, P.C., has incurred at least $2,746.50 of
18   attorneys’ fees and $60.19 of costs in seeking recovery of the Transfer and the Settlement
19   Amount. A detailed statement of the foregoing attorneys’ fees and costs is attached hereto as
20   Exhibit 1 and incorporated herein by this reference.
21          Dated this 30th day of April, 2019.
                                                       WITTHOFT DERKSEN, P.C.
22
23
                                                       By /s/ Patrick T. Derksen     #023178
24                                                       Patrick T. Derksen
                                                         Theodore P. Witthoft
25                                                       Attorneys for Trustee, Jill H. Ford
26




     Case 2:18-bk-01156-PS       Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54               Desc
                                 Main Document    Page 12 of 19
                           Exhibit 1

Case 2:18-bk-01156-PS   Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54   Desc
                        Main Document    Page 13 of 19
Date       Received From/Paid To              Explanation                                         Disbs      Fees
May 9/2018 Lawyer: SRW 0.20 Hrs X 350.00      Email to Teresa Maloney at Neeley Firm to follow    $     -    $    70.00
                                              up regarding requested documents and
                                              information regarding giftto debtor's daughter
                                              listed on Statement of financial affairs.

May 11/2018 Lawyer: SRW 0.90 Hrs X 350.00     Review documents and information provided by        $     -    $   315.00
                                              debtorin request to gift to debtor's daughter
                                              listed on Statement of financial affairs, analyze
                                              same, and email to Nick Van Vleet regarding
                                              Trustee's intent to pursaunt claim against
                                              daughter for constructively fraudulent transfer.

May 18/2018 Lawyer: SRW 0.40 Hrs X 350.00     Emails from and to Nick Van Vleet regarding         $     -    $   140.00
                                              debtor's offerto settlement constructively
                                              fraudulent transfer claim, andemail to Van Vleet
                                              to follow upon terms of said offer.
May 22/2018 Lawyer: SRW 0.20 Hrs X 350.00     Email to Nick Van Vleet to follow up regarding      $     -    $     70.00
                                              settlementnegotiation with respect to fraudulent
                                              conveyance claim against debtor's daughter.

May 31/2018 Lawyer: SRW 0.20 Hrs X 350.00     Emails from and to Nick Van Vleet regarding       $       -    $     70.00
                                              settlement negotiation with respect to fraudulent
                                              conveyance claim against debtor's daughter.

Jun 4/2018    Lawyer: SRW 0.20 Hrs X 350.00   Emails from and to Nick Van Vleet regarding       $       -    $     70.00
                                              alternate settlement offers.
Jun 14/2018 Lawyer: SRW 0.20 Hrs X 350.00     Email to Trustee regarding investigation of       $       -    $     70.00
                                              constructive fraudulent transfer claim against
                                              debtor's daughter and alternate settlement offers
                                              received from debtor's counsel.

Jun 27/2018 Lawyer: SRW 0.20 Hrs X 350.00     Follow up email to trustee regarding debtor's        $    -    $     70.00
                                              alternate offers to settle fraudulent transfer claim
                                              against debtor's daughter.
Jul 2/2018    Lawyer: PTD 0.10 Hrs X 350.00   Prepare for telephone call and telephone call to     $    -    $     35.00
                                              Trustee regarding settlement offer to resolve
                                              fraudulent transfer claim and related issues.

Jul 5/2018    Lawyer: AB 0.70 Hrs X 195.00    Begin preparation of Joint Motion to Approve         $    -    $   136.50
                                              settlement regarding $10,000 transfer from
                                              Debtor to Jazaray Bryant for payoff of vehicle (.7).

Jul 10/2018   Lawyer: SRW 0.50 Hrs X 350.00   Revise draft settlement motion and email            $     -    $   175.00
                                              forwarding same to Nick Van Vleet for review.

Jul 17/2018   Lawyer: SRW 0.10 Hrs X 350.00   Email to Nick Van Vleet to follow up regarding      $     -    $     35.00
                                              review of draft settlement motion.
Jul 18/2018   Lawyer: SRW 0.60 Hrs X 350.00   Review email from Nick Van Vleet regarding draft    $     -    $   210.00
                                              settlement motion (.1); reviseand finalize
                                              settlement motion and email to N. Van Vleet
                                              regarding same (.3); prepare notice of joint
                                              settlement motion (.2).
Jul 18/2018   Expense Recovery                Postage                                             $    59.22 $       -



    Case 2:18-bk-01156-PS             Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54                       Desc
                                      Main Document    Page 14 of 19
Jul 18/2018   Lawyer: AB 0.50 Hrs X 195.00   Finalize settlement motion withDebtor regarding $      -    $     97.50
                                             $10,000 transfer from Debtor to Jazaray Bryant
                                             for payoff of vehicle (.1); finalize bar date notice
                                             of same (.1); prepare and finalize certificate of
                                             mailing of motion and notice (.1); correspondence
                                             to parties regarding same (.1); obtain master
                                             mailing list for service of notice (.1).

Jul 31/2018 Expense Recovery                 Pacer                                              $   0.50 $       -
Aug 14/2018 Expense Recovery                 Postage                                            $   0.47 $       -
Aug 14/2018 Lawyer: AB 0.50 Hrs X 195.00     Prepare and finalize certificate of service and no $    -   $     97.50
                                             objections, notice of lodging and Order approving
                                             joint motion approve settlement withDebtor (.3);
                                             correspondence to parties regarding same (.1);
                                             obtain current docket to review for potential
                                             objections to motion (.1).

Aug 14/2018 Lawyer: PTD 0.20 Hrs X 350.00    Review and amend Order approving settlement       $    -    $     70.00
                                             motion, review and amend Certificate of Service
                                             and No Objections and review pleadings and
                                             docket in connection with same.

Aug 14/2018 Lawyer: PTD 0.20 Hrs X 350.00    Review signed order approving settlement          $    -    $     70.00
                                             between Trustee andDebtor and correspondence
                                             to Debtor's counsel, N. Van Vleet, forwarding
                                             signed Orderand reiterating payment obligations
                                             pursuant to same.

Feb 16/2019 Lawyer: PTD 0.30 Hrs X 350.00    Review and analyze correspondence from Trustee $       -    $   105.00
                                             regarding Debtor default for failure to pay
                                             settlement amount installments,
                                             calculatearrearages/cure amount, review
                                             Settlement Order regarding Debtor obligations
                                             and estate rights upon Debtor default
                                             andstrategize regarding course of action to
                                             address default issues.
Feb 16/2019 Lawyer: PTD 0.30 Hrs X 350.00    Correspondence to Debtor's counsel, N. Van         $   -    $   105.00
                                             Vleet, regarding Debtor default for failure to pay
                                             settlement amount installments, actions
                                             necessary to cure, demanding cure of default and
                                             regarding estate remedies if Debtor fails to cure
                                             ongoing default under Settlement Order.

Feb 16/2019 Lawyer: PTD 0.10 Hrs X 350.00    Correspondence to Trustee regarding demand for $       -    $     35.00
                                             cure to Debtor's counsel and related matters.

Apr 29/2019 Lawyer: PTD 0.20 Hrs X 350.00    Review and analyze correspondence from Trustee $       -    $     70.00
                                             regarding Debtor's ongoing default for failure to
                                             pay amounts due, strategize regarding course of
                                             action to address related case issues and
                                             correspondence to Trustee regarding same.




    Case 2:18-bk-01156-PS             Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54                   Desc
                                      Main Document    Page 15 of 19
Apr 29/2019 Lawyer: PTD 0.90 Hrs X 350.00   Draft Motion for Judgment against Debtor due to      $    -    $   315.00
                                            default under Settlement Order, reviewpleadings
                                            and case file in connection with same and update
                                            default calculations.
Apr 29/2019 Lawyer: PTD 0.20 Hrs X 350.00   Review and analyze billings to calculate fees and    $    -    $     70.00
                                            costs incurred in seeking recovery of Transfer and
                                            Settlement Amount and prepare summary of
                                            same.
Apr 29/2019 Lawyer: PTD 0.20 Hrs X 350.00   Prepare Declaration in support of Motion for         $    -    $     70.00
                                            Judgment againstDebtor.
Apr 29/2019 Lawyer: PTD 0.20 Hrs X 350.00   Prepare proposed Judgment against Debtor and         $    -    $     70.00
                                            Notice of Lodging same.
Apr 29/2019 Lawyer: PTD 0.30 Hrs X 350.00   Review and amend pleadings for entry of              $    -    $   105.00
                                            Judgment against Debtor.

                                                                                                 $   60.19 $ 2,746.50




    Case 2:18-bk-01156-PS           Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54                       Desc
                                    Main Document    Page 16 of 19
                          Exhibit C

Case 2:18-bk-01156-PS   Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54   Desc
                        Main Document    Page 17 of 19
 1
 2
 3
 4
 5
 6                             UNITED STATES BANKRUPTCY COURT
 7                                       DISTRICT OF ARIZONA
 8   In re:                          )                   Chapter 7
                                     )
 9
     KATIMA COCHIKA COOK, aka KATIMA )                   Case No. 2:18-bk-01156-PS
10   COCHIKA LEWIS,                  )
                                     )                   JUDGMENT AGAINST KATIMA
11            Debtor.                )                   COCHIKA COOK
12                                   )
                                     )
13
14            The chapter 7 trustee Jill H. Ford (“Trustee”), through her attorneys, Witthoft Derksen,
15   P.C., and debtor Katima Cochika Cook (“Debtor”), through her counsel, having filed a Joint
16   Motion to Approve Settlement, Pursuant to Fed. R. Bankr. P. 9019 on July 18, 2018 at Docket
17   No. 33 (“Settlement Motion”); the Court having approved the Settlement Motion pursuant to the
18   Order Approving Joint Motion to Approve Settlement, Pursuant to Fed. R. Bankr. P. 9019
19   entered on August 14, 2018 at Docket No. 38 (the “Order”); the Trustee having filed the
20   Trustee’s Motion for Entry of Judgment Against Katima Cochika Cook on April 30, 2019 at
21   Docket No. _ (“Motion”); Debtor having defaulted under the terms of the Order for failure to
22   pay the amounts due to the Trustee, as evidenced by the Motion; and good cause appearing, it
23   is:
24            ORDERED, ADJUDGED, AND DECREED granting Judgment against Katima
25   Cochika Cook in favor of the Trustee as follows:
26




     Case 2:18-bk-01156-PS        Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54           Desc
                                  Main Document    Page 18 of 19
 1          A.     Entering monetary judgment against Katima Cochika Cook in the amount of
 2   $6,611.11 plus $2,746.50 for attorneys’ fees and $60.19 for costs;
 3          B.     The Trustee may record this Judgment in any appropriate county recorder’s office;
 4          C.     This Judgment is a final Judgment which can be enforced and relied upon
 5   according to its terms, and this Court hereby determines that, in accordance with Rule 54(b) of
 6   the Federal Rules of Civil Procedure and Bankruptcy Rule 7054, there is no just reason for delay
 7   in the entry of this Judgment and this Court expressly directs this Judgment shall be entered
 8   immediately and shall be and hereby is a final Judgment of this Court.
 9          SIGNED AND DATED ABOVE.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




     Case 2:18-bk-01156-PS      Doc 42 Filed 04/30/19 Entered 04/30/19 11:03:54           Desc
                                Main Document    Page 19 of 19
